April 1, 2016 Versartis Presents Confirmatory 18-Month Adherence Data from Ongoing Somavaratan Extension Study at Late-Breaker Session at ENDO Annual Meeting MENLO PARK, Calif., April 1, 2016 (GLOBE NEWSWIRE) Versartis, Inc. (NASDAQ:VSAR), an endocrine-focused biopharmaceutical company that is developing somavaratan (VRS-317), a novel, long-acting form of recombinant human growth hormone (rhGH) for growth hormone deficiency (GHD), announced that adherence data from its ongoing Extension Study of somavaratan in children with GHD will be presented today in a late-breaker poster presentation at the Endocrine Society's 98th Annual Meeting & Expo (ENDO 2016), in Boston, MA. Eric Humphriss, MBA, Vice President of Clinical Operations at Versartis, will discuss the results at the Late Breaker poster session (poster LBFri-01) on Friday, April 1, 2016 from 1:15 p.m. – 3:15 p.m. Eastern Time (ET).
